DETAILED ACTION
Claims 1-9 and 16-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.
Applicant’s election without traverse of claims 1-9 and 16-20 in the reply filed on 08/18/2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of United Kingdom patent application number GB 1410635.5 filed on 07/25/2014 has been received and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112, Sixth Paragraph
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 16-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a calculating unit” and “a transforming unit”  coupled with functional language “for calculating” and ”for transforming” without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 0122 (a general computer) are corresponded to a component to realizes the method.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-2 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPubs 2007/0211049 to Kerofsky.

    PNG
    media_image1.png
    302
    393
    media_image1.png
    Greyscale


	Regarding claim 1, Kerofsky teaches Method for transforming an initial image to a target image for display by a display device (abstract), said method comprising: 

    PNG
    media_image2.png
    228
    400
    media_image2.png
    Greyscale

a first calculation for calculating a tone curve which maps luminance levels of an original image 5to luminance levels of the transformed image (Figs 5-7, par 0063-0070; par 0074-0075, par 0078-0080, par 0099-0102, generate a tone curve based on the display luminance); and 
		a first transformation for transforming luminance levels of the original image according to the tone curve thereby to provide a first transformed image for display by said display device according to a peak luminance for display (Fig 6, par 0063-0070; par 0074-0075, “an image is input 62 and the tone scale adjustment model 58 is applied 64 to the image to adjust the image code values.  This process results in an output image 66 that may be sent to a display”); 
wherein the calculating includes determining the tone curve that involves an optimization process which optimises a match between a contrast of the original image 10and a contrast of the first transformed image in which the peak luminance of the tone curve is less or equal to the peak luminance of the first transformed image for display by the display device (Fig 3, par 0064-0077, par 0079-0095, par 0106, par 0114-0116, preserving image contrast through modifying the tone curve to match the image contrast based on the maximum luminance level of display).  

    PNG
    media_image3.png
    269
    385
    media_image3.png
    Greyscale

		Regarding claim 2, Kerofsky teaches all the limitation of claim 1, Kerofsky teaches further teach wherein said first calculation is performed on a piecewise basis in 

Regarding claim 16, Kerofsky teaches System for transforming an initial image to a target image for display by a display device with a calculating unit and a transforming unit (Figs 5-7, abstract, par 0074-0076, par 0098).The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 17, Kerofsky teaches all the limitation of claim 16, the claim 17 is similar in scope to claim 2 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of Ashikhmin (ASHIKHMIN, M. 2002. A tone mapping algorithm for high contrast images. In Rendering Techniques 2002, 145–156).

Regarding claim 3, Kerofsky teaches all the limitation of claim 1, but does not explicitly teach wherein said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device, said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image; and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second 
In related endeavor, Ashikhmin teaches said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device (abstract, introduction, section 2-4, Ashikhmin disclose a tone mapping algorithm apply a locally linear mapping over much of the image with the coefficient applied depending on the particular image neighborhood so that the mapping would preserve details throughout the image (original image and tone mapping image for display keep local contract preservation)), said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image (section 3, section 4.1 and 4.2, Ashikhmin disclose computing a local adaptation level and creating a tone mapped adaptation image based on the local adaptation level); and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second transformed image for display by said display device (section 3, section 4.1 and 4.3, Ashikhmin disclose generating a display image from original image using a locally linear transformation (see equation 2 or 4) with contrast preserving); wherein said 
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky to include wherein said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device, said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image; and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second transformed image for display by said display device; wherein said second calculation includes determining a measure of local contrast within said sub-

Regarding claim 4, Kerofsky as modified by Ashikhmin teaches all the limitation of claim 3, and Ashikhmin further teaches wherein said measure of local contrast is in terms of a measure of local variation of pixel luminance levels within a defined local area (section 3 and 4.2, “simple steps are performed: • Separate out luminance channel and construct a Gaussian pyramid to facilitate the next step, see discussion below • Compute local adaptation luminance La(x, y) by contrast limited neighborhood growing procedure, section 4.2.• Apply tone mapping function TM(La(x, y)), equation 9.
• Compute final pixel luminance, equation 2 • Re-assemble color image by applying the scaling obtained for luminance to each of the original RGB channels. • Perform gamma correction to obtain pixel values for display).

Regarding claim 18, Kerofsky teaches all the limitation of claim 16, the claim 18 is similar in scope to claim 3 and is rejected under the same rational.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of Ashikhmin (ASHIKHMIN, M. 2002. A tone mapping algorithm for high contrast images. In Rendering Techniques 2002, 145–156), further in view of Mantiuk et al. (MANTIUK, R., DALY, S., AND KEROFSKY, L. 2008. Display adaptive tone mapping. ACM Trans. Graph. 27, 3, 68:1–68:10.)

Regarding claim 6, Kerofsky teaches all the limitation of claim 1, but keep silent for teaches wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial frequency bands.
In related endeavor, Mantiuk et al. teach wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial frequency bands (Figs 2 and 4, section 3 and 3.4 and 4.1-4.2, using laplacian pyramid as a compact image code to find a set of contrast values of the image; construct a particular tone mapping operation based on the contrast values; and display adapted image is generated based the tone mapping operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky to include wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial 

Regarding claim 20, Kerofsky teaches all the limitation of claim 16, the claim 20 is similar in scope to claim 6 and is rejected under the same rational.

Allowable Subject Matter
Claims 5, 7-9, and 19 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 5 and 19, including " wherein said sub-area is defined by a spatial window function centred thereupon in which the width of the window function is proportional to the inverse of a spatial frequency of the original image such that the width of the window function is smaller for higher spatial 5frequencies".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 7, including "wherein said method comprises: a third transformation for transforming said first transformed image having a first luminance to adjust a colour saturation thereof for 
    PNG
    media_image4.png
    88
    233
    media_image4.png
    Greyscale
 in which the saturation correction factor is a function of luminance and approaches a value of zero as the value of luminance approaches zero and monotonically approaches a value of one (1.0) asymptotically as luminance increases".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 8, including "wherein said method comprises: a third transformation for transforming said second transformed image having a first luminance to adjust a colour saturation thereof for display by said display device having a second luminance, said third transformation comprising: calculating a colour saturation adjustment transform 30for adjusting colour values of said first transformed image; and, adjusting the colour values (X) of said second transformed image according to the colour saturation transform thereby to provide a third transformed image for display by the display device at the second 
    PNG
    media_image5.png
    88
    233
    media_image5.png
    Greyscale
 in which the saturation correction factor is a function of luminance and approaches a value of 5zero as the value of luminance approaches zero and monotonically approaches a value of one (1.0) asymptotically as luminance increases".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616